El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Durante el matrimonio de don Bartolomé Saavedra y doña Evarista Soler adquirió la esposa por título de compra una finca que fué inscrita a su nombre con el número 175 en el Begistro de la Propiedad de Arecibo eu el tomo tercero de Quebradillas, folio 111.
Muertos ambos consortes y habiendo sido declarados sus. herederos sus ocho hijos, fué inscrita a favor de todos en común proindiviso por título de herencia y más tarde a favor del heredero José Quintiliano Saavedra Soler por compra que hizo -a los demás hermanos de sus participaciones indi-visas, haciendo constar el registrador en esta inscripción que quedaba sujeta al resultado de la liquidación de' la sociedad conyugal llevada por los expresados consortes.
*14Posteriormente se presentó en el registro para inscripción la escritura de 31 de julio de 1914 por la que José Quintiliano Saavedra hipotecó esa finca y otra más a favor de la Central Cambalache.
El registrador, según la nota puesta al pie del documento, inscribió la hipoteca pero entendiéndose la inscripción res-pecto a la finca No. 175 tan sólo sobre los derechos heredi-tarios que sobre ella tiene registrados el hipotecante, que-dando sujeta esa inscripción al resultado de la liquidación de la sociedad conyugal llevada por los consortes don Bartolomé Saavedra Espinosa y doña Evarista Soler Lassalle y fun-dándose en el artículo 20 de la Ley Hipotecaria negó la ins-cripción en cuanto a la totalidad de la finca por no estar re-gistrada a favor de dicho hipotecante, tomando en su lugar anotación preventiva. Contra esa nota interpuso la Central Cambalache el presente recurso gubernativo con súplica de que ordenemos la inscripción.
Según el registro, la. finca en cuestión pertenecía a los hermanos Saavedra-Soler por título de herencia en común y proindiviso, pero desde el momento en que uno de ellos com-pró los derechos en ella de los demás se reunieron en una sola persona los de los distintos condueños y quedó por tanto como único propietario de ella; y habiendo sido inscrito ese documento, resulta del registro dueño único de ella José Quin-tiliano Saavedra y no puede por - tanto negarse la inscripción de la hipoteca que sobre la finca constituyó a favor de la Central Cambalache por el fundamento de que no está inscrita & su nombre. El que es dueño de todas las distintas por-ciones de una finca es dueño de toda ella.
La nota recurrida debe ser revocada en cuanto se refiere a la finca número 175 del tomo tercero de Quebradillas 'y ordenarse la inscripción de la hipoteca en cuanto a la tota-lidad de ella.

Revocada la nota recurrida.

*15Jueces concurrentes: Sres. Presidente Hernandez y Asociados Wolf, del Toro y Hutchison.